ACCEPTED
                                                                                      03-16-00266-CV
                                                                                            12931122
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 9/27/2016 3:32:40 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK

                         No. 03-16-0266-CV
                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                  In the                      9/27/2016 3:32:40 PM
                         Court of Appeals for the               JEFFREY D. KYLE
                                                                      Clerk
                         Third District of Texas
                     ________________________________

                                  T.J. THEIS

                                               Appellant
                                        v.

  WAL-MART IN ITS ASSUMED OR COMMON NAME, INCLUDING
WAL-MART STORES TEXAS LLC; AND GOODYEAR IN ITS ASSUMED
OR COMMON NAME, INCLUDING THE GOODYEAR TIRE & RUBBER
                       COMPANY

                                          Appellee
                     ________________________________

     On Appeal from the 126th Judicial District Court, Travis County, Texas
                      Trial Cause No. D-1-GN-10-00151
                   ________________________________

    GOODYEAR’S UNOPPOSED MOTION TO RELEASE A COPY OF
        REPORTER’S RECORD VOLUME 9 TO GOODYEAR
               ________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellee The Goodyear Tire & Rubber Company, pursuant to Texas Rule of

Appellate Procedure 10.1, files this motion to release a copy of Reporter’s Record

Volume 9 to Goodyear and would respectfully show the Court as follows:




                                       -1-
         Plaintiff’s lawsuit arises from a single-vehicle crash near Cameron, Milam

County, Texas.          At trial, Plaintiff’s tire expert, William Woehrle, testified

Goodyear defectively manufactured the crash-vehicle’s tire, and the resulting loss

of tire pressure caused the driver to lose control. Following Woehrle’s testimony,

the trial court directed a verdict for Goodyear and stuck Woehrle’s opinions.

Plaintiff appealed.

         During his testimony, Woehrle referenced confidential Goodyear documents

now contained in Reporter’s Record Volume 9.                        To protect Goodyear’s

confidential materials,1 the trial court sealed Volume 9. RR Vol. 1, at 9-11; CR

192; Ex. A. On appeal, this Court designated Volume 9 as “view only.”

         The purpose of this motion is to request a narrow exception to the Court’s

“view-only” designation. Goodyear’s Houston-based counsel cannot copy Volume

9—which includes materials pertinent to its response brief—for use outside the

courthouse. These strictures hinder Goodyear’s ability to fully and properly brief

the issues raised by Plaintiff/Appellant in his brief.

         Goodyear and its counsel appreciate this Court’s (and the trial court’s)

treatment of Goodyear’s confidential materials. If the Court grants this motion,

Goodyear’s counsel will—of course—continue to maintain the confidentiality of




1
    Volume 9 does not include any materials designed “Confidential” by Plaintiff/Appellant.


                                               -2-
Goodyear’s materials and abide by the trial court’s order governing confidential

materials. CR 19-29.

                                       PRAYER
       Goodyear asks this Court to direct the Clerk of the Court to release a copy of

Reporter’s Record Volume 9 to Goodyear’s counsel. In addition, Goodyear prays

for any other relief to which it is entitled.

                                          Respectfully Submitted:

                                          By:   /s/ David R. Tippetts
                                                David R. Tippetts
                                                State Bar No. 20065250
                                                david.tippetts@wtllaw.com
                                                Matthew E. Coveler
                                                State Bar No. 24012462
                                                matthew.coveler@wtllaw.com
                                                Thad K. Jenks
                                                State Bar No. 24007441
                                                thad.jenks@wtllaw.com
                                          Weinstein Tippetts & Little LLP
                                          7500 San Felipe, Ste. 500
                                          Houston, Texas 77063
                                          Telephone: 713.244.0800
                                          Facsimile: 713.244.0801

                                          ATTORNEYS FOR APPELLEE THE
                                          GOODYEAR TIRE & RUBBER COMPANY




                                            -3-
                      RULE 10.1(a)(5) CERTIFICATION
      Pursuant to Rule 10.1(a)(5) of the Texas Rules of Appellate Procedure, I

hereby certify that before filing this motion on September 27, 2016, I provided

Appellant’s counsel of record by email a draft of the foregoing motion to release a

copy of Reporter’s Record Volume 9 to Goodyear. Appellant’s counsel indicated

he is unopposed to this motion.

                                      /s/ David R. Tippetts
                                      David R. Tippetts

                                      Dated: September 27, 2016




                                        -4-
                           CERTIFICATE OF SERVICE
          I certify that pursuant to Rule 9.5(e) of the Texas Rules of Appellate

Procedure, a true and correct copy of this motion was forwarded to the following

counsel of record through the electronic filing manager and by email:

          Attorneys for Plaintiff
          Kyle Farrar
          Mark Bankston
          FARRAR & BALL, LLP
          1010 Lamar, Suite 1600
          Houston, Texas 77002

                                       /s/ David R. Tippetts
                                       David R. Tippetts

                                       Dated: September 27, 2016
4834-1952-3385, v. 3




                                        -5-
EXHIBIT A